Citation Nr: 0331452	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has submitted a timely substantive appeal 
regarding the issue of waiver of overpayment of pension 
benefits in the amount of $7,233.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from August 1973 to 
May 1975. 

This case comes before the Board of Veterans' Appeals (the 
Board) as a result of a February 2002 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) denying waiver of overpayment of pension 
benefits in the amount of $7,233.20. 

Although the veteran was scheduled for a hearing before a 
traveling member of the Board in June 2002, he failed to 
report for said hearing.

The veteran's claim was remanded in November 2002.  


FINDINGS OF FACT

1.  The appellant was notified on February 13, 2002, of the 
RO's denial of entitlement to waiver of overpayment of 
pension benefits in the amount of $7,233.20.

2.  On February 28, 2002, the RO received the appellant's 
notice of disagreement with the February 2002 decision.  A 
statement of the case on this issue was mailed to the 
appellant on December 31, 2002.

3. After December 31, 2002, no correspondence to the VA was 
received from the appellant or his representative until 
October 16, 2003.

4.  A substantive appeal regarding the denial of issue of 
waiver of overpayment of pension benefits in the amount of 
$7,233.20, was not timely filed by the appellant or his 
representative, and an appeal was not perfected.



CONCLUSION OF LAW

A substantive appeal was not timely filed regarding the issue 
of waiver of overpayment of pension benefits in the amount of 
$7,233.20; the Board lacks jurisdiction to consider this 
issue. 38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3) (West 2002).  The initial 
question that must be resolved in this case is whether the 
Board has jurisdiction to consider the issue of waiver of 
overpayment of pension benefits in the amount of $7,233.20.

In September 2003 the appellant and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal in this case was timely and were given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2002).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran. Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The September 2003 letter to the 
appellant provided him notice of the regulations pertinent to 
the issue of timeliness of a substantive appeal, as well as 
notice of the Board's intent to consider this issue.  He was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing on this issue.  The 
veteran sent a letter along with other material received by 
the Board in October 2003.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2002).

A February 2002 decision denied waiving an overpayment of 
pension benefits in the amount of $7,233.20.  The appellant 
was notified of the determination on February 13, 2002.  The 
appellant submitted a notice of disagreement (NOD) later that 
same month.
 
After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC). 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 19.29 
(2002).  The appellant's case was before the Board in 
November 2002.  Because an SOC had not been issued yet 
regarding the issue of waiver of overpayment of pension 
benefits in the amount of $7,233.20, the Board remanded the 
issue to the RO for the issuance of an SOC.

An SOC was issued by the RO on December 31, 2002.  The letter 
accompanying the SOC included information about the 
appellant's appeal rights.  The letter stated, "To complete 
your appeal, you must file a formal appeal."  In addition to 
the SOC, the appellant was provided a VA Form 9, Appeal to 
Board of Veterans' Appeals, which included instructions 
regarding what to do to file an appeal and how much time the 
appellant had to file an appeal.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2002); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  The appeal must be filed 
within the longer of a year of notice of the adverse rating 
action, within 60 days of the issuance of the statement of 
the case, within 60 days of the issuance of a supplemental 
statement of the case (SSOC) if evidence that requires the 
issuance of an SSOC is submitted within a year of the notice 
of the adverse rating action. 38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 2002); 38 C.F.R. § 20.302 (2002).  It must be 
filed with the agency that issued the determination with 
which disagreement is expressed. 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2002).

In this case, because the SOC was provided after the 
expiration of the one-year period following notice of the 
adverse rating, the time limit that governed filing of a 
substantive appeal was within 60 days of the issuance of the 
statement of the case on December 31, 2002.  That sixty-day 
period expired on March 2, 2003.

After the issuance of the SOC on December 31, 2002, there was 
no further correspondence to the RO from the appellant or his 
representative until a letter with attachments was received 
on October 16, 2003.  This memorandum was received after 
expiration of the deadline for filing a substantive appeal.  
Therefore, a timely substantive appeal of the denial of the 
attempt to re-open the claim of entitlement to waiver of 
overpayment of pension benefits in the amount of $7,233.20.  

Although the appellant submitted his NOD in February 2002 on 
a VA Form 9, this submission by the veteran did not 
constitute a substantive appeal.  The substantive appeal can 
only be received after the issuance of the SOC, and in this 
case, the SOC was mailed on December 31, 2002.  

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).







ORDER

The appellant having failed to perfect an appeal through 
filing of a timely substantive appeal, the claim of waiver of 
overpayment of pension benefits in the amount of $7,233.20. 
is dismissed. 


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



